Citation Nr: 9901832	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus at L5-S1 with lumbosacral strain, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a Total Rating for 
Individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
January 1974.

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veterans claim seeking 
entitlement to an increased rating for a herniated nucleus 
pulposus at L5-S1 with lumbosacral strain from 40 percent 
disabling and from a June 1998 rating decision which denied 
the veterans claim seeking entitlement to a TDIU.

In a July 1998 correspondence, the veterans representative 
indicated that the veteran wished to be scheduled for a 
hearing before a hearing officer in addition to his Travel 
Board hearing.  The RO accordingly scheduled the veteran for 
a hearing before a hearing officer on November 5, 1998.  
However, in a September 1998 statement, the veterans 
representative indicated that the veteran no longer wished to 
be scheduled for such a hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.



The veterans low back disability is rated as 40 percent 
disabling under Diagnostic Code 5293 for intervertebral disc 
syndrome.  In evaluating increased rating claims for 
musculoskeletal disabilities, the Court of Veterans Appeals 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups. 

In a recent General Counsel opinion, it was determined that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involved loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve might cause limitation of motion of the spine.  It was 
concluded that pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. § § 4.40 and 4.45 must be considered when a 
disability is considered under Diagnostic Code 5293, even 
though the rating corresponds to the maximum rating under 
another Diagnostic Code pertaining to limitation of motion.  
See VAOPGCPREC 36-97 (December 12, 1997). 

Since the veterans low back disability is rated as 40 
percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome, 38 C.F.R. § § 4.40 and 4.45 
must be considered in rating the veterans claim.  The 
veteran was last examined for his back by the VA in May 1998.  
The examiner commented that the veteran had numerous 
complaints of pain in his back and legs.  However, the 
examiner failed to express an opinion as to whether pain 
could significantly limit functional ability during flare-ups 
or when the back was used repeatedly over a period of time.  

As the veteran has described severe pain in his lower back, 
he should be afforded another medical examination which takes 
into account all of the factors which the Court discussed in 
DeLuca.  The examining physician should note how 
manifestations such as painful motion, weakness, and 
fatigability limit functional ability and range of motion.   
The examiner should express an opinion whether pain could 
significantly limit functional ability during flare-ups or 
when the lower back is used repeatedly over a period of time.  

Regarding the veterans claim for a TDIU, such consideration 
is deferred in light of the need for further development 
regarding the claim for an increased rating for the veterans 
low back disability.  When the veteran undergoes his 
orthopedic examination for his low back, the examiner should 
also comment on the effect that the veterans low back 
disability has on his employment status.  After such 
development has been completed, the RO should once again 
consider the veterans claim for a TDIU.  

Furthermore, Dr. Ankang Dong, a chiropractor, has submitted 
several letters referring to treatment of the veteran since 
December 1997.  However, the actual treatment records have 
not been associated with the claims folder.  VAs duty to 
assist the claimant includes, in appropriate circumstances, 
the gathering of evidence from private records.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Similarly, at the veterans 
Board hearing in October 1998, he indicated that he had 
recently re-applied for medical benefits with the Social 
Security Administration.  There is of record the July 1997 
determination which noted that the veterans period of 
disability ended in July 1997.  VAs duty to assist includes 
obtaining Social Security Administration Records.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992).  Therefore, the RO 
should obtain all treatment records of Dr. Dong, as well as 
any medical records considered by the Social Security 
Administration along with a copy of their decision regarding 
the veterans recent claim for benefits.  

This case requires further development and accordingly is 
remanded for the following actions.

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  
Specifically, the RO should obtain all 
treatment records from Dr. Dong after 
December 1997.



2.  The RO should contact the Social 
Security Administration and obtain a copy 
of their decision after July 1997 
regarding disability benefits along with 
copies of all medical records considered 
by the Social Security Administration.

3.  After the Social Security 
Administration records and any additional 
treatment records have been obtained, the 
RO should arrange for the veteran to be 
accorded a VA orthopedic examination to 
determine the nature and severity of the 
service-connected herniated nucleus 
pulposus at L5-S1 with lumbosacral 
strain.  Such tests as the examining 
physician deems necessary should be 
performed to include any neurological 
testing if warranted by the examination.  
All positive findings should be reported.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellants 
medical history.

The examiner should provide answers to 
the following questions:

a.  What is the range of motion of 
the veterans lumbar spine, and what 
are the normal values for the range 
of motion of the spine?

b.  Does the veteran have ankylosis 
of the lumbar spine, and if so, is 
it favorable or unfavorable?

c.  Regarding the veterans disc at 
L5-S1, does he have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain?

d.  Does the veteran have 
demonstrable muscle spasm?

e.  Does the veteran have an absent 
ankle jerk?

f.  Does the veteran have other 
neurological findings appropriate to 
the diseased disc at L5-S1?

g.  Does the veteran have only 
little intermittent relief from his 
herniated nucleus pulposus at L5-S1 
with lumbosacral strain?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

h.  Does the veterans lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

i.  If the answer to question (h) is 
yes, the examiner should state 
whether any such findings together 
with the veterans disability would 
be the equivalent of pronounced 
intervertebral disc syndrome with 
persistent symptoms with only little 
intermittent relief.  

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

k.  If the answer to question (j) is 
yes, the examiner should provide an 
opinion as to whether the veterans 
disability with any such findings 
would be the equivalent of 
pronounced intervertebral disc 
syndrome with persistent symptoms 
with only little intermittent 
relief.  

The examiner should also answer the 
following questions:

l.  Is the veteran unable to obtain 
and maintain gainful employment?  

m.  If the answer to question (l) is 
yes, is it at least as likely as not 
that the reason for the veterans 
inability to obtain and maintain 
gainful employment is his service-
connected herniated nucleus pulposus 
at L5-S1 with lumbosacral strain?

If the examiner can not provide answers 
to any of the requested questions, he/she 
should so state.  

4.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for his service-
connected herniated nucleus pulposus at 
L5-S1 with lumbosacral strain with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  After 
adjudicating the veterans claim for an 
increased rating, the examiner should 
readjudicate the veterans claim of 
entitlement to a TDIU.  In the event that 
all claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.

Upon completion of the requested development the claim should 
be returned to the Board for further appellate action, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
